                     Case 19-12471-RAM      Doc 143    Filed 03/13/20    Page 1 of 2




          ORDERED in the Southern District of Florida on March 12, 2020.




                                                                Robert A. Mark, Judge
                                                                United States Bankruptcy Court
_____________________________________________________________________________

                                                UNITED STATES BANKRUPTCY COURT
                                                SOUTHERN DISTRICT OF FLORIDA
                                                MIAMI DIVISION

                                                CASE NO. 19-12471-BKC-LMI

                                                CHAPTER 13
       IN RE:

       RICHARD PRIOLEAU, JR.
            Debtor.
                         /

           ORDER SUSTAINING DEBTOR’S OBJECTION TO CLAIM NO. 1 FILED BY
                             BANK OF AMERICA, N,.A.

                THIS CAUSE having come on to be heard at 9:00 a.m., on March 10, 2020, on the

       Debtor’s Objection to Claim No 1 filed by Bank of America, N.A., [ECF 119 ] having heard

       argument of counsel, and based upon the record, it is,

                ORDERED:

                1.    The Debtor’s Objection to Claim No 1 filed by Bank of America ,N.A., is

       SUSTAINED.

                2.    Claim No 1 filed by Bank of America, N.A., as an unsecured claim in the

       amount of $1,118.32, is STRICKEN and DISALLOWED.
             Case 19-12471-RAM         Doc 143   Filed 03/13/20   Page 2 of 2


       3.     Creditor, Bank of America, N.A., is to pay Michael A. Frank, the amount of

$500.00, as fees, within 14 days from the date of this Order.

                                          ###
Submitted by:
Michael A. Frank, Esquire
10 Northwest LeJuene Road, Suite 620
Miami, FL 33126
Telephone (305) 443-4217
Facsimile (305) 443-3219
Email- Pleadings@bkclawmiami.com

Copies furnished to:
Michael A. Frank, Esquire
Nancy Neidich, Trustee
Bank of America, N.A.,
Bank of America, N.A., Attn: Bankruptcy Dept.,
Bank of America, N.A., Attn: Brian Moynihan, President/CEO

       Attorney, Michael A. Frank, is directed to mail a conformed copy of this Order to all
interested parties immediately upon receipt thereof.
